          Case 2:06-cr-00451-WBS-CKD Document 304 Filed 02/08/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:05-CR-00243-WBS
                                                                  2:06-CR-00451-WBS
11                                Plaintiff,
                                                         STIPULATION REGARDING SCHEDULE
12                         v.                            FOR DEFENDANT’S MOTION TO REDUCE
                                                         SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
13   MICHAEL BLANCHE,                                    FINDINGS AND ORDER
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on January 29, 2021. Pursuant to
20 Local Rule the government’s response is due on February 5, 2021, with any reply from the defendant
21 due on February 8, 2021.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:
27                 a)      The government’s response to the defendant’s motion to be filed on or before
28          February 12, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
30
           Case 2:06-cr-00451-WBS-CKD Document 304 Filed 02/08/21 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          February 19, 2021.

 3

 4          IT IS SO STIPULATED.

 5

 6 Dated: February 4, 2021                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ JASON HITT
                                                             JASON HITT
 9                                                           Assistant United States Attorney

10

11 Dated: February 4, 2021                                    /s/ JOHN BALAZS
                                                              JOHN BALAZS
12                                                            Counsel for Defendant
                                                              MICHAEL BLANCHE
13

14

15                                                   ORDER

16          Based upon the stipulation and representations of the parties, the Court adopts the following as a

17 revised briefing schedule regarding the defendant’s motion for sentence reduction:

18          a)     The government’s response to the defendant’s motion, is due on or before February 12,

19 2021;

20          b)     The defendant’s reply to the government’s response, if any, is due on February 19, 2021.

21

22          IT IS SO ORDERED.

23          Dated: February 8, 2021

24

25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
